Citation Nr: 1121060	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left knee injury residuals.

2.  Entitlement to a compensable initial disability evaluation for the Veteran's left (major) elbow injury residuals.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2004 to January 2006, as well as additional duty with the Mississippi Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

This case was previously before the Board in November 2009.  The Board considered four issues; in addition to the two issues listed above, the Board also considered whether service connection was warranted for both bilateral tinnitus and bilateral hearing loss.  In its decision, the Board granted the Veteran's claim for service connection for tinnitus, and the Appeals Management Center (AMC) issued a rating decision consistent with this decision in December 2009.  As the grant of service connection represents a complete grant of benefits for that claim on appeal, the issue of entitlement to service connection for bilateral tinnitus is no longer before the Board.

The Board also remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss for further development.  After the Veteran attended a VA examination, the AMC found that the criteria for service connection had been met, and it granted service connection for that issue in a December 2010 rating decision.  As above, the grant of service connection represents a complete grant of benefits for that claim on appeal, so the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.

The issues of entitlement to service connection for a chronic left shoulder disorder and a bilateral eye disorder were raised during the Veteran's August 2009 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA regulations provide that the Veterans Law Judge who conducts a hearing must participate in the final determination of the claim.  38 C.F.R. § 20.707 (2010).  Here, the Veteran presented testimony at a Travel Board hearing in August 2009.  While a transcript of that hearing has been associated with the claims file, the Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was informed of this fact in April 2011, and he replied that he would like to appear at another hearing before the Board at his local RO.  Therefore, a new Travel Board hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the Jackson, Mississippi Regional Office. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



